Citation Nr: 0115764	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected hoarseness, residuals of an excision of a polyp 
from the right vocal cord.

2.  Entitlement to a compensable evaluation for service-
connected scars on the left scapula, residuals of abrasions.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from July 1986 to July 1989.

In a March 1990 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (the RO) in Montgomery, Alabama 
granted the veteran service connection for hoarseness, 
residuals of an excision of a polyp from the right vocal 
cord, and for scars on the left scapula, residuals of 
abrasions; each disability was assigned a non-compensable 
disability evaluation.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the RO, which 
denied the veteran's claim of entitlement to a compensable 
evaluation for service-connected hoarseness, residuals of an 
excision of a polyp from the right vocal cord, and service-
connected scars on the left scapula, residuals of abrasions.  


FINDINGS OF FACT

1.  The veteran's service-connected hoarseness, residuals of 
an excision of a polyp from the right vocal cord, is 
manifested by mild dysphagia and increased production of 
mucus.  

2.  The veteran's service-connected scars on the left 
scapula, residuals of abrasions are manifested by painful 
motion, tingling, numbness, and weakness.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 10 percent 
for service-connected residuals of an excision of a polyp 
from the right vocal cord, have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6516 (2000).  

2.  The schedular criteria for an evaluation of 10 percent 
for service-connected scars on the left scapula, residuals of 
abrasions, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to compensable 
evaluations for service-connected residuals of an excision of 
a polyp from the right vocal cord and scars on the left 
scapula, residuals of abrasions.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.  

The Board may consider only the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2000); see Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Schedule of ratings - skin

Scars, not otherwise specified, are rated based upon the 
limitation of function of the affected part.  38 C.F.R. 
§4.118, Diagnostic Code (DC) 7805.  

Schedule of ratings - respiratory system

Chronic laryngitis with hoarseness and thickening or nodules 
of cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy is assigned a 30 percent disability 
evaluation.  Hoarseness with inflammation of cords or mucous 
membranes is assigned a 10 percent rating.  38 C.F.R. § 4.97, 
DC 6516.  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  


Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

Service medical records indicate that, in October 1988, the 
veteran had a polyp excised from his right vocal cord.  In 
March 1985, while in service, the veteran was involved in a 
motor vehicle accident in which he injured his shoulder.  

After his separation from service, the veteran was afforded a 
VA examination in September 1989, to which he presented with 
complaints of shoulder discomfort and a history of hoarseness 
and vocal cord polyp.  He was diagnosed with left shoulder 
bursitis and vocal cord polypectomy, status post, with some 
persistent hoarseness.  

In a rating decision dated March 1990, the RO granted the 
veteran service connection for hoarseness, status post 
excision of a polyp from the right vocal cord, and for scars 
on the left shoulder, residuals of abrasions; he was assigned 
a non-compensable evaluation for both conditions.  

The veteran filed a claim for an increased evaluation in July 
1999, at which time he claimed that both service-connected 
conditions had worsened.  He was afforded another VA 
examination in October 1999.  

The veteran presented to the examination with complaints of 
pain, stiffness, swelling, heat, giving way, locking, and a 
lack of endurance in his left shoulder.  He reported self-
medicating with Tylenol, Excedrin, and hot packs.  Physical 
examination of the veteran's shoulder revealed slight 
evidence of painful motion, weakness, tenderness, and 
guarding movement.  The examiner specifically noted that 
there was no edema, effusion, instability, redness, heat, or 
abnormal movement.  It was further noted that the veteran had 
12 parallel 6 cm long scars on the left shoulder that were 
slightly keloid.  The veteran was found to have range of 
motion to 154 degrees on flexion on the left compared to 179 
degrees on the right; 153 degrees on abduction on the left 
compared to 180 degrees on the right; 64 degrees on external 
rotation on the left compared to 88 degrees on the right; and 
65 degrees on internal rotation on the left compared to 89 
degrees on the right.  The veteran was diagnosed with post-
traumatic degenerative joint disease of the left shoulder, 
with slight loss of function due to pain.  

In conjunction with the October 1999 VA examination, the 
veteran was also provided an examination of his nose and 
throat.  He presented with complaints of hoarseness and mild 
dysphagia.  He denied any episodes of gastroesophageal reflux 
disease symptoms, and further denied taking any medications.  
Physical examination revealed no evidence of recurrent 
polyposis, including either masses or lesions in the neck or 
in his oral cavity and oropharynx.  His tympanic membranes 
were pearly, without fluid.  His nose was noted as clear, 
with a mild amount of clear, allergic mucin.  The posterior 
oropharynx revealed mild amounts of mucus streaming down 
towards the hypopharynx.  The veteran was diagnosed with 
postnasal drainage.  

In April 2001 the veteran presented before the undersigned 
Member of the Board for a Travel Board hearing at the RO.  
The veteran testified that, upon use, his left arm becomes 
numb and tired, with a tingling sensation and weakness.  He 
further testified that he suffers constant hoarseness.  He 
reported frequently coughing to clear his throat, which fills 
with mucous.  According to the veteran's testimony, he has 
difficulty speaking and occasionally loses his voice or has 
difficulty speaking above a whisper.  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in January of 2000, the veteran and his representative 
have been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to a compensable evaluation for service-connected 
residuals of an excision of a polyp from the right vocal cord

The RO assigned the veteran a noncompensable disability 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6516 (for 
laryngitis, chronic).  Inasmuch as the veteran complains of 
persistent hoarseness, the Board finds that DC 6516 is the 
appropriate code for rating this disability.  

As noted above, in a claim for an increased evaluation for a 
service-connected disability, the present level of disability 
is of primary concern.  See 38 C.F.R. §§ 4.1, 4.2; Francisco 
v. Brown, supra.  

The veteran complains of persistent hoarseness and occasional 
difficulty speaking above a whisper.  He testified that his 
throat is often sore and that he feels a constant urge to 
cough and clear his throat of mucous.  Physical examination 
in October 1999 revealed a clear nose with a mild amount of 
clear allergic mucin and postnasal drainage.  

The Board notes that, in view of the number of atypical 
instances, it is not expected that all cases will show all 
the findings specified by a particular Diagnostic Code.  
38 C.F.R. § 4.21 (2000).  

In the present case, the veteran suffers from persistent 
hoarseness and a mucous build up in his hypopharynx.  
Therefore, the Board finds that the veteran is most 
adequately evaluated as 10 percent disabled under 38 C.F.R. 
§ 4.97, DC 6516.  

An evaluation of 30 percent is warranted only in those cases 
were hoarseness is associated with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on a biopsy.  The veteran does not appear to contend, 
and the Board does not find, that he has any such 
symptomatology.  In fact, the VA examiner in October 1999 
specifically noted no masses or lesions in the neck or oral 
cavity and oropharynx.  Although the veteran is status post 
excision of a polyp from the right vocal cord, there was no 
evidence of recurrent polyposis.  Therefore, he is not 
entitled to an evaluation of 30 percent under DC 6516.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board has considered whether another Diagnostic Code is 
more appropriate than 38 C.F.R. § 4.97, DC 6516.  More 
specifically, the Board considered the potential application 
of 38 C.F.R. § 4.97, Diagnostic Codes 6515 (laryngitis, 
tuberculosis, active or inactive), 6518 (laryngectomy, 
total), 6519 (aphonia, complete organic), 6520 (larynx, 
stenosis of), and 6521 (pharynx, injury to) (2000).

The veteran does not allege and the Board does not find that 
he has ever been diagnosed with tuberculosis.  Therefore, DC 
6515 is inapplicable.  

A 100 percent disability evaluation is warranted under 
Diagnostic Code 6518 for a complete laryngectomy.  The 
competent evidence of record indicates that the veteran had a 
polyp removed from his right vocal cord in October 1988.  
There is no evidence that he has undergone a complete 
laryngectomy such as to warrant evaluation under DC 6518.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6519, a 100 percent 
evaluation is assigned for a constant inability to speak and 
60 percent is assigned for a constant inability to speak 
above a whisper.  Although the veteran contends that he has a 
persistent hoarseness, occasionally has difficulty speaking 
above a whisper, and occasionally loses his voice, he does 
not appear to contend, and the Board does not find, that such 
symptoms are constant.  Therefore, the Board finds that the 
application of DC 6519 is unwarranted.  

Stenosis of the larynx is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6520.  Stenosis is defined as the narrowing 
or stricture of a duct or canal.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994) at 1577.  The veteran does 
not contend, nor does the medical evidence demonstrate, that 
stenosis of the larynx is present.  Specifically, the veteran 
does not allege, nor is there any evidence to show, that he 
suffers from upper airway obstruction.  Evaluation of the 
veteran's disability under DC 6520 is accordingly not 
warranted.  

Injuries to the pharynx are evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6521.  The veteran does not contend, and the 
competent evidence does not reveal, stricture or obstruction 
of the pharynx or nasopharynx.  His soft palate is not absent 
due to trauma, chemical burn, or granulomatous disease.  
Furthermore, there is no evidence of paralysis of the soft 
palate.  Therefore, the Board finds that the veteran would 
not be adequately evaluated under DC 6521.  

In short, after consideration of other potentially applicable 
Diagnostic Codes, the Board finds that the veteran is best 
evaluated as 10 percent disabled under 38 C.F.R. § 4.97, 
Diagnostic Code 6516.  

Entitlement to a compensable evaluation for a scar on the 
left scapula, residuals of abrasions

The veteran has been assigned a noncompensable evaluation for 
scars on the left scapula under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (scars, other).  Pursuant to that Diagnostic Code, 
scars are to be rated based upon the limitation of function 
of the part affected.  

Limitation of motion of the shoulder is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  Under that 
Diagnostic Code limitation of motion to 25 degrees from the 
side is assigned a 40 percent evaluation, limitation to an 
area midway between the side and the shoulder level is 
assigned 30 percent, and limitation to shoulder level is 
assigned 20 percent.  In the present case, a VA examination 
in October 1999 revealed that the veteran had flexion of the 
left shoulder to 154 degrees, abduction to 153 degrees, 
external rotation to 64 degrees, and internal rotation to 65 
degrees.  Therefore, the veteran warrants only a 
noncompensable evaluation under DC 7805.  

As discussed above, when an adjudicator determines, based 
upon factors such as the demonstrated symptomatology, that 
one Diagnostic Code is more appropriate than another is, it 
must specifically explain its reasons.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In the present case, the veteran contends that his scar is 
painful, tingles, and becomes numb.  

Under 38 C.F.R. § 4.119, DC 7804 (2000) superficial scars, 
which are tender and painful on objective demonstration, are 
assigned a 10 percent disability evaluation.  During physical 
examination in October 1999, there were 12 slightly keloidal, 
parallel, 6-cm long scars on the veteran's left shoulder.  
The examining physician noted slight evidence of painful 
motion and weakness and guarding of movement.  Inasmuch as 
the veteran has superficial scars on his left shoulder, which 
a VA examiner noted as painful on motion, the Board finds 
that he is more adequately rated under DC 7804, and he is 
accordingly assigned a 10 percent evaluation.  

The Board has considered the possible application of other 
Diagnostic Codes, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (arthritis) and 38 C.F.R. § 4.119, Diagnostic Codes 
7800 (scars, disfiguring, head, face, neck), 7801 (scars, 
burns, third degree), 7802 (scars, burns, second degree), and 
7803 (scars, superficial, poorly nourished, with repeated 
ulceration).  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to that code, arthritis, when 
established by X-ray evidence, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  As discussed above, the 
veteran in the present case does not have limitation of 
motion to a compensable degree under 38 C.F.R. § 4.71a, DC 
5201 (limitation of motion of shoulder and arm).  
Furthermore, there is no indication that his diagnosed 
degenerative arthritis has been established by X-ray 
evidence.  Inasmuch as the veteran does not have limitation 
of motion to a compensable degree and there does not appear 
to be any X-ray evidence of diagnosed degenerative arthritis, 
the Board finds that DC 5003 would not adequately evaluate 
the veteran's service-connected condition.  

Diagnostic Code 7800 applies to scars on the head, face, or 
neck.  All of the competent evidence of record indicates that 
the veteran's scars are on his left shoulder.  Therefore, the 
Board finds that DC 7800 does not apply.  

As discussed above the competent evidence of record indicates 
that the veteran has 12 scars, which are 6 cm long.  
Therefore, the Board finds that DC 7801, which applies to 
scars that are a minimum of 38.7 cm2; and DC 7802, which 
applies to scars that are a minimum of 0.1 m2, would not 
adequately evaluate the veteran's service-connected 
disability.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7803, superficial 
scars that are poorly nourished and repeatedly ulcerate are 
to be assigned a 10 percent evaluation.  Inasmuch as the 
veteran does not allege, and the Board does not find, that 
his scars ulcerate, i.e. produce ulcers, the Board finds that 
the veteran would not be adequately evaluated under DC 7803.  

Therefore, after careful consideration of the Diagnostic Code 
assigned by the RO and other potentially applicable 
Diagnostic Codes, the Board finds that the veteran is most 
adequately evaluated as 10 percent disabled under 38 C.F.R. 
§ 4.119, Diagnostic Code 7804.  


ORDER

A 10 percent evaluation for service-connected connected 
hoarseness, residuals of an excision of a polyp from the 
right vocal cord is granted, subject to the law and 
regulations governing payment of monetary awards.  

A 10 percent evaluation for service-connected scars on the 
left scapula, residuals of abrasions is granted, subject to 
the law and regulations governing payment of monetary awards.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

